103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James H. Big BOY, for Edward V. Big Boy, Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Appellee.
No. 96-1841.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 22, 1996.Decided Nov. 27, 1996.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
James H. Big Boy appeals the district court's dismissal of Big Boy's action for judicial review for lack of subject matter jurisdiction.  After careful review of the parties' briefs, we affirm for the reasons stated in the district court opinion.  See 8th Cir.  R. 47B.